Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Mobile Vision, Inc.,
(PTAN: 9382811),

Petitioner
v.
Centers for Medicare & Medicaid Services.
Docket No. C-10-205
Decision No. CR2124
Date: April 29, 2010

DECISION

I deny the motion of the Centers for Medicare and Medicaid Services (CMS) to dismiss
the hearing request of Petitioner, Mobile Vision, Inc. I grant CMS’s motion for summary
judgment. Consequently, the effective date of Petitioner’s enrollment as a provider in the
Medicare program remains May 29, 2009, and Petitioner was granted retroactive billing
privileges to April 29, 2009.

I. Background

Marlene B. Mowery, OD, filed a hearing request on behalf of Petitioner, in which it
challenged the deactivation of Petitioner’s Medicare billing number and effective date of
Petitioner’s enrollment in the Medicare program. Petitioner alleges that its billing number
should not have been deactivated, and it should have been enrolled in the Medicare
program as of an earlier date than the date when CMS’s contractor determined that
Petitioner was eligible for enrollment. The case was transferred to me for a hearing and a
decision, pursuant to 42 CFR § 498.44.

CMS moved to dismiss Petitioner’s hearing request on two grounds and moved,
alternatively, for summary judgment. Petitioner opposed CMS’s motion. CMS filed
2

seven proposed exhibits, which it designated CMS Ex. 1 - CMS Ex. 7. Petitioner filed no
exhibits. I receive all of CMS’ proposed exhibits without objection into the record of this
case.
IL. Issues, findings of fact, and conclusions of law

A. Issues

The issues in this case are as follows:

1. Whether Petitioner’s hearing request satisfies the regulatory
requirements regarding the content of appeals;

2. Whether Petitioner has a right to appeal the deactivation of a supplier’s
Medicare billing number;

3. Whether Petitioner has a right to a hearing to challenge the effective
date of its enrollment in the Medicare program; and

4. Whether CMS’s contractor and CMS properly determined Petitioner’s
effective date of enrollment to be May 29, 2009.

B. Findings of fact and conclusions of law
I make the following findings of fact and conclusions of law (Findings).
I. I deny CMS’s motion to dismiss.

CMS premises its motion to dismiss on two grounds. First, it asserts that Petitioner’s
hearing request does not satisfy the regulatory requirements regarding the content of
appeals. CMS Br. at 7-8. CMS argues that Petitioner’s three-sentence request for a
hearing does not satisfy 42 C.F.R. § 498.40(b), which requires that a hearing request:
“(1) [i]dentify the specific issues, and the findings of fact and conclusions of law with
which the affected party disagrees; and (2) [s]pecify the basis for contending that the
findings and conclusions are incorrect.” Petitioner’s request for a hearing reads in full:

Enclosed you will find a letter with the decision on my appeal questioning
the time line and notification procedures for suspension of Mobile Vision
Medicare Provider Number: 9313011. I believe the decision is wrong and
wish to appeal the decision. Would you please send me the appropriate
paperwork?”
Petitioner enclosed the October 7, 2009 reconsideration decision of Palmetto GBA
(Palmetto), a CMS contractor.

The reconsideration decision upheld the effective date of May 29, 2009 for the new
provider number 9382811 and stated Petitioner’s right to bill for Medicare services
became effective on April 29, 2009. The findings of fact and conclusions of law in the
reconsideration decision consist of the following:

Facts: Application received May 29, 2009 and approved July 22, 2009
with an effective date of April 29, 2009.

Rationale: Application was received after effective date of CR 6310.
Summary of Submitted Documentation: Appeal request.

Evaluation of Submitted Documentation: Does not support appeal request,
therefore appeal is denied.

Decision: All of the documentation in the file for this case has been
reviewed, and the decision has been made in accordance with Medicare
guidelines as outlined in 42 CFR §§ 424.520 and 424.521. Specifically,
Mobile Vision Inc. has not provided evidence to show you have fully
complied with the standards for which your effective date was established.
Therefore, we can not grant you access to the Medicare Trust Fund

(by way or issuance) of a Medicare number.

CMS Ex. 7.

It is true that Petitioner’s request for a hearing did not identify the specific issues, findings
of fact, and conclusions of law with which it disagreed and did not specify the basis for
contending that the findings and conclusion are incorrect. However, the October 7, 2009
reconsideration decision of Palmetto was almost as terse, and lacked any detail as to the
specific issues, findings of fact, and conclusions of law on which the decision maker
based the result. CMS Ex. 7. I decline to dismiss Petitioner’s case for failing to articulate
which findings of fact and conclusions of law it disagreed with and why, when CMS’s
contractor offered so little explanation of its decision. I therefore deny CMS’s motion to
dismiss on the basis that Petitioner’s hearing request does not satisfy the regulatory
requirements regarding the content of appeals.

Second, CMS argues that the Medicare Act and CMS regulations do not permit a supplier
4

to appeal either the deactivation, or effective date, of a supplier’s billing privileges and
that Petitioner has no right to challenge the effective date of its participation in Medicare.
CMS Br. at 4, 8-9. CMS asserts that that a supplier’s appeal rights are limited solely to
denials of enrollment applications or revocations of billing privileges. CMS Br. at 8-9.

I have no authority to review Petitioner’s deactivation of billing privileges, because the
regulations provide only for the submission of a rebuttal to the contractor. If privileges
are deactivated, a supplier may submit a rebuttal under 42 CFR § 424.545(b), in
accordance with 42 CFR § 405.374. To the extent that Petitioner is challenging the
deactivation itself, therefore, I agree with CMS that the issue is not properly before me. I
do not dismiss the appeal, however, because Petitioner is also challenging the
determination of the effective date of its approval.

The regulations at 42 C.F.R. Part 498 that govern appeals procedures for determinations
affecting participation in Medicare (and certain Medicaid determinations) set out a list of
initial determinations by CMS that are subject to appeal and specify administrative
actions that are not subject to appeal under Part 498. One of the initial determinations
listed as subject to appeal is as follows:

The effective date of a Medicare provider agreement or supplier approval.

42 C.F.R. § 498.3(b)(15). None of the administrative actions identified as not subject to
appeal under Part 498 refers to the determination of an effective date for a provider or
supplier to participate in Medicare.

ALJs who have considered this jurisdictional question have been divided in their
conclusions. In a number of recent cases, ALJs have concluded that the plain language of
section 498.3(b)(15) creates a right for any provider or supplier to challenge the effective
date of enrollment, that is, of a provider agreement or of supplier approval. Victor
Alvarez, M.D., DAB CR2070 (2010) (ALJ Kessel); Romeo Nillas, M.D., DAB CR2069
(2010) (ALJ Kessel); Jorge M. Ballesteros, CVRA, DAB CR2067 (2010) (ALJ Hughes);
Vincent Pirri, M.D., DAB CR2065 (2010) (ALJ Smith). On the other hand, one ALJ
recently accepted CMS’s argument that the regulatory history of section 498.3(b)(15)
should be understood to restrict appeals of effective dates to those suppliers and providers
subject to survey and certification or accreditation. Mikhail Paikin, DO, DAB CR2064
(2010). The Departmental Appeals Board (Board) has not yet addressed this issue.

It is well established that both the Board and all ALJs are bound by applicable statute and
regulations. Where a regulation speaks clearly on its face and applies to the question
before me, I am bound to follow it. ALJs who have found a right to appeal the effective
dates assigned to all suppliers and providers who are accepted for enrollment in Medicare
5

have relied on this principle. Thus, ALJ Kessel states:

CMS would have me ignore the plain meaning of the regulation. It contends that
this regulation predates the Part 424 regulations and was intended to confer
hearing rights only in situations not covered under Part 424. That argument is
unpersuasive. The regulation is plain and unambiguous.

Andrew J. Elliot, M.D., DAB CR2103, at 3 (2010).

lagree. The wording of section 498.3(b)(15) appears straightforward in providing that
the “effective date of a Medicare provider agreement or supplier approval” is an
appealable initial determination and includes no qualifying or limiting language. CMS
argues that regulations granting rights to suppliers to appeal denials and revocations of
billing privileges should be read as limiting supplier appeals of enrollment decisions to
only these situations. CMS Br. at 5.

Since an effective date appeal arises after an approval, rather than a denial or revocation,
CMS reasons that the regulations do not permit appeals of effective date determinations.
CMS Br. at 4-5, 8. Part 424 unquestionably does grant appeal rights from denials and
revocations, but it does so by reference to the provisions of subpart A of Part 498. In
adopting 498.3(b)(15) CMS recognized that approving participation at a date later than
that sought amounts to a denial of participation during the intervening time and generally
involves the same kind of compliance issues that arise from initial denials. 62 Fed. Reg.
43,931, 43,933 (Aug. 18, 1997); 57 Fed. Reg. 46,362, 46,363 (Oct. 8, 1992). The same
reasoning applies whether the denial of an earlier effective date results from a survey and
certification process or an enrollment process.

lam thus bound to follow the regulations in permitting an appeal by any provider or
supplier dissatisfied with a determination as to the effective date of its provider agreement
or supplier approval. I therefore deny CMS’s motion to dismiss on the basis that a
supplier’s appeal rights are limited solely to denials of enrollment applications or
revocations of billing privileges.

I note, however, that a right to challenge the effective date is not a license to seek an
effective date other than that prescribed by law. It is only the effective date of supplier
approval that may be challenged. CMS regulations permit certain suppliers, including
physicians, to bill retroactively for certain services provided before approval, if they have
met all program requirements. Current regulations limit retroactive billing to 30 days
prior to the effective date, “if circumstances precluded enrollment in advance of
providing services to Medicare beneficiaries” or 90 days in certain disaster situations. 42
C.F.R. § 424.521(a). This billing period is retroactive from the effective date of their
6

approval. It follows that section 498.3(b)(15) does not provide for challenges to the
period for retroactive billing beyond an appeal that the effective date of approval itself
was wrongly determined.

2. I grant CMS’s motion for summary disposition.

The undisputed facts of this case are as follows. Petitioner became a Medicare supplier in
1996 and was assigned Medicare billing number 9313011. CMS Ex. 3. On June 21,
2008, Petitioner’s billing privileges under billing number 9313011 were automatically
deactivated in accordance with 42 C.F.R. § 424.540(a)(1), after Petitioner had not billed
Medicare for over one year. /d. On May 29, 2009, to reactivate its billing privileges,
Petitioner filed a new enrollment application with Palmetto. CMS Ex. 4. On July 22,
2009, Palmetto advised Petitioner that its application had been approved and that the
effective date of its billing privileges was April 29, 2009. CMS Ex. 5. The new billing
number assigned to Petitioner was 9382811. Jd.

On September 18, 2009, Petitioner sent Palmetto a letter indicating that it was dissatisfied
with this determination and requested that Petitioner’s former billing number be
reinstated, or that Palmetto back date the new billing number. CMS Ex. 6. Although
Palmetto’s July 22, 2008 letter granting Petitioner’s enrollment application had not
included appeal rights, Palmetto treated Petitioner’s September 18, 2009 letter as a
request for reconsideration. On October 7, 2008, Palmetto denied Petitioner’s request for
reconsideration (CMS Ex. 7), and this appeal ensued.

Petitioner argues that CMS should not be permitted to automatically deactivate a billing
number, without any prior notice, solely because Petitioner had not billed Medicare for a
twelve month period. Petitioner’s Br. at 7. It is clear that CMS may deactivate a
supplier’s Medicare billing privileges if the supplier “does not submit any Medicare
claims for 12 consecutive calendar months.” 42 C.F.R. § 424.540(a)(1). After 12
consecutive calendar months pass without the submission of claims for billing, the
Medicare database automatically deactivates the subject billing number. CMS Ex. 1. The
regulations do not provide for notifying suppliers regarding the deactivation under these
circumstances. A supplier may reactivate its billing privileges, however, it must do so
under a new billing number. CMS Ex. 2.

As I discussed above, Petitioner’s opportunity to challenge the deactivation was limited to
submitting a rebuttal. In any case, Petitioner’s argument that CMS cannot automatically
deactivate a billing number lacks any legal support. Pursuant to 42 C.F.R.

§ 424.540(a)(1), CMS had the authority to deactivate Petitioner’s Medicare billing
number. CMS’s published guidance provides that when a supplier’s billing privileges
have been deactivated for non-billing, privileges may only be reactivated under a new
7

billing number. Medicare Program Integrity Manual, Chapter 10, § 13.1, CMS Ex. 2.

In addition, the undisputed facts establish that the earliest date when CMS could have
approved Petitioner’s new application for enrollment was May 29, 2009. 42 C.F.R.

§ 424.520(d). Petitioner does not dispute that it filed an application to reactivate its
billing privileges on May 29, 2009, and Petitioner does not assert that there are any facts
that would entitle it to an earlier effective date for billing number 9382811, pursuant to
the requirements of 42 C.F.R. § 424.520(d).

Petitioner appears to claim that CMS’s actions in deactivating its previous billing number
and assigning a new effective date of enrollment of May 29, 2009 were unconstitutional
and violated Petitioner’s due process rights. However, Petitioner also fails to identify the
specific regulation it is challenging and fails to assert specific facts to support its
argument.

I have no authority to invalidate applicable regulations on the basis of constitutional
arguments. It is “well established that administrative forums, such as [the] Board and the
Department’s ALJs, do not have the authority to ignore unambiguous statutes or
regulations on the basis that they are unconstitutional.” Sentinel Med. Labs., Inc., DAB
No. 1762, at 9 (2001), aff'd, Teitelbaum v. Health Care Fin. Admin., 32 F. App’x 865
(9th Cir. 2002).

For the reasons explained above, I conclude that CMS properly determined that the
effective date of approval of enrollment was May 29, 2009. CMS regulations permit
suppliers to retrospectively bill Medicare for 30 days prior to the effective date of
enrollment. 42 CFR § 424.521(a). I have no authority to order CMS to make payment
for claims that were provided outside of the 30-day retroactive period provided by
regulation.

Thus, for the reasons set forth above, I grant CMS’ motion for summary judgment.

/s/
Leslie A. Sussan
Board Member

